Citation Nr: 0805355	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO. 05-12 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from August 1942 to November 
1945. The veteran died in late 2002. The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 


FINDING OF FACT

The appellant submitted to VA evidence of 2002 unreimbursed 
medical expenses after the veteran's death.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits have not 
been met. 38 U.S.C.A 
§ 5121 (West 2002); 38 C.F.R. § 3.1000 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. In addition, VA must advise a claimant to provide any 
additional evidence in his possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, VA 
may proceed with adjudication of a claim if errors in the 
timing or content of the VCAA notice are not prejudicial to 
the claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 
2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In an April 2005 letter, the RO provided notice to the 
appellant regarding what information and evidence is needed 
to substantiate accrued benefits claims, as well as 
specifying what information and evidence must be submitted by 
her, what information and evidence will be obtained by VA, 
and the need for her to advise VA of or submit any further 
evidence that pertains to her claim. 

The appellant did not receive notice as to the information 
and evidence necessary to establish increased ratings or 
effective date; however, the appellant was not prejudiced by 
this lack of notice because the issue at hand is entitlement 
to accrued benefits which are benefits pending and due at the 
time of the veteran's death. As such, neither a disability 
rating nor an effective date would be assigned even if 
accrued benefits were granted in this case. In any event, in 
light of the denial of this claim in this appeal, the 
question as to any disability rating or effective date to be 
assigned has been rendered moot. 

The RO has taken appropriate action to comply with the duty 
to assist the appellant with the development of her claim. 
The record includes service records and financial statements. 
No VA examination was provided as the issue at hand is 
entitlement to accrued benefits and such benefits, as a 
matter of law, are determined based only on the evidence of 
record at the time of the veteran's death. As such, the Board 
finds that an examination is not warranted in this instant 
case and the record as it stands includes sufficient 
competent evidence to decide these claims. See 38 C.F.R. 
§ 3.159(c)(4). Under these circumstances, the Board finds no 
further action is necessary to assist the appellant with the 
claim.

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
veteran regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claim.

Analysis

During his lifetime, the veteran was in receipt of a VA 
pension. Pursuant to 38 U.S.C.A. § 1521(a), pension is 
payable to a veteran of a period of war who is permanently 
and totally disabled from nonservice-connected disability not 
the result of his or her own willful misconduct. Basic 
entitlement exists if, among other things, the veteran's 
income is not in excess of the applicable maximum annual 
pension rate specified in 38 C.F.R. § 3.23. See 38 U.S.C.A. § 
1521(a); 38 C.F.R. §§ 3.3(a)(3) (2007). Payments of VA 
nonservice-connected pension benefits are made at a specified 
annual maximum rate, reduced on a dollar-for- dollar basis by 
annualized countable family income. 38 U.S.C.A. §§ 1503, 1521 
(West 2002); 38 C.F.R. §§ 3.3, 3.23 (2007). Payments of any 
kind, from any source, shall be counted as income during the 
12-month annualization period in which received, unless 
specifically excluded. 38 C.F.R. §§ 3.271, 3.272 (2007). 
Unreimbursed medical expenses, which were paid within the 
twelve month annualization period regardless of when 
incurred, are excluded from annual countable income to the 
extent that the amount paid exceeds 5 percent of the maximum 
annual rate payable. 38 C.F.R. § 3.272 (2007). 

The veteran died in late 2002. Subsequent to the veteran's 
death, the appellant filed for accrued benefits and submitted 
a list of unreimbursed medical expenses from 2002. 
Specifically, the appellant requested consideration of 
unreimbursed medical expenses incurred and paid prior to the 
veteran's death in calculating his pension award for purposes 
of accrued benefits. She argued that even though she did not 
submit the 2002 expenses until after the veteran's death, VA 
could have predicted these expenses as the veteran has 
submitted similar expense reports on a regular basis in 
previous years.

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled at death under existing ratings or 
decisions or those based on evidence in the file at the date 
of death, and due and unpaid, will, upon the death of such 
veteran be paid to his spouse. 38 C.F.R. § 3.1000 (2007) 
(emphasis added).

VAOPGCPREC 6-93 states, in part, that an award of accrued 
benefits under 38 U.S.C. § 5121(a) may be based on logical 
inferences from information in the file at the date of the 
beneficiary's death. VAOPGCPREC 12-94 states that where a 
veteran had in the past supplied evidence of unreimbursed 
medical expenses that could be expected to be incurred in 
like manner in succeeding years, such evidence could form the 
basis for a determination that evidence in the file at the 
date of the veteran's death permitted prospective estimation 
of medical expenses for accrued benefit purposes, regardless 
of whether such expense were deducted prospectively during 
the veteran's lifetime.

On March 4, 2002, the Department of Veterans Affairs (VA) 
proposed an amendment to its accrued benefits regulations at 
38 C.F.R. § 3.1000(d)(4) to revise the definition of 
"evidence in the file at date of death" to make clear that 
accrued benefits may only be based on evidence in VA's 
possession on the date of the beneficiary's death. 67 Fed. 
Reg. 9638 (March 4, 2002). This amendment became effective 
November 27, 2002. 67 Fed. Reg. 65,707 (Oct. 28, 2002). 

In the same proposed rule notice, VA proposed to delete 
certain provisions of VA's Adjudication Procedures Manual, 
M21-1, that it deemed "inconsistent" with the proposed 
revised definition, including provisions that had permitted 
awards of accrued benefits to be "based on inferences or 
prospective estimation drawn from information in the file on 
the date of death." 67 Fed. Reg. at 9640. The amendments to 
M21-2 became effective June 24, 2002. 

The appellant filed her claim in December 2002. Thus, the 
amended versions of 38 C.F.R. § 3.1000(d)(4) and VA's 
Adjudication Procedures Manual, M21-1 control in the instant 
case. As the amended provisions only allow consideration of 
evidence in the file at the date of veteran's death in 
accrued benefits claim, VA is prohibited from considering the 
2002 expense report submitted after the veteran's death in 
order to award accrued benefits. As such, the appellant's 
accrued benefits claim for an adjustment of the veteran's 
2002 pension based on calculation of unreimbursed medical 
expenses submitted after the veteran's death must be denied 
as a matter of law. Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Entitlement to accrued benefits is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


